Filed 06/02/2020 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2020 ND 115

Jeffrey Darnell Kling,                             Petitioner and Appellant
      v.
Director, North Dakota
Department of Transportation,                      Respondent and Appellee



                                No. 20200024

Appeal from the District Court of Dunn County, Southwest Judicial District,
the Honorable Paul W. Jacobson, Judge.

AFFIRMED.

Per Curiam.

Michael R. Hoffman, Bismarck, ND, for petitioner and appellant; submitted on
brief.

Michael T. Pitcher, Assistant State’s Attorney, Bismarck, ND, for respondent
and appellee; submitted on brief
                               Kling v. NDDOT
                                No. 20200024

Per Curiam.

[¶1] Jeffrey Kling appeals from a district court judgment affirming an
administrative suspension of his driving privileges for a period of 91 days. On
appeal, Kling argues to authenticate the report and notice form, the specifics
of the implied consent advisory must be testified to, to comply with N.D.C.C. §
39-20-01(3)(a). This Court has said “[a] Department’s Report and Notice form
is admissible as prima facie evidence of its contents once it is forwarded to the
director of the Department.” Gillmore v. Levi, 2016 ND 77, ¶ 12, 877 N.W.2d
801. Kling bears the burden to rebut the prima facie evidence in the report
and notice form. Id. Kling failed to testify or otherwise rebut the evidence that
he was read the implied consent advisory as required by law. We summarily
affirm under N.D.R.App.35.1(a)(7).

[¶2] Jon J. Jensen, C.J.
     Lisa Fair McEvers
     Gerald W. VandeWalle
     Jerod E. Tufte
     Daniel J. Crothers




                                       1